  Case: 1:17-md-02804-DAP Doc #: 1743 Filed: 06/26/19 1 of 1. PageID #: 51782




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 All Cases                                      )
                                                )   NOTICE DISCLOSING EXPERT
                                                )   CONSULTANT



       The Court hereby gives notice to the parties as follows. On August 13, 2018, the Court

provided Notice to the parties disclosing that Special Master McGovern had hired Harvard Law

School Professor William B. Rubenstein as an expert consultant to assist the Court, the Special

Masters, and the parties’ considerations of highly complex class action settlement structures (Doc.

# 877). In May 8, 2019, the Court provided Notice that Professor Rubenstein’s work had

concluded. (Doc. #1618). Subsequently, on June 14, 2019, the plaintiffs filed a motion asking

this Court to undertake a novel class certification procedure. (Doc. #1683). The Court has

requested that Professor Rubenstein assist with its consideration of this complex motion and he

has agreed to serve in that capacity. Professor Rubenstein and his staff will be compensated at

their normal rates.

               IT IS SO ORDERED.




                                                 /s/ Dan Aaron Polster June 26, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE
